UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6094



TIMOTHY AVERY,

                                               Petitioner - Appellant,

          versus


RAYMOND REED,    Superintendent   of   the   State
Penitentiary,

                                                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (CA-04-22336-24AJ-2)


Submitted:   March 24, 2005                   Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Avery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Timothy Avery seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and denying relief

on his petition filed under 28 U.S.C. § 2254 (2000) based on

Avery’s failure to exhaust state remedies.               An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that   reasonable      jurists     would   find    that   his

constitutional      claims   are    debatable    and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Avery has not shown the district court’s procedures

ruling   to    be   debatable      or   wrong.    Accordingly,        we   deny    a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        DISMISSED


                                        - 2 -